FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 13, 2021

                                      No. 04-21-00265-CV

                  IN THE INTEREST OF B.M.S. AND J.R.S., CHILDREN

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 18-11-25367-CV
                           Honorable Vivian Torres, Judge Presiding


                                         ORDER
        The pro se appellant’s motion for access to the appellate record is GRANTED. The
Clerk of this court is instructed to promptly send appellant a copy of the clerk’s record and
reporter’s record in this appeal for use in preparing an appellant’s brief. Appellant’s pro se
motion for an extension of time to file the appellant’s brief is also GRANTED. The pro se
appellant’s brief is due to be filed in this court no later than twenty (20) days from the date of
this order.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court